Harvey, J.
Appeal from an order of the Family Court of Broome County (Ray, J.), entered *904January 28, 1986, which, inter alia, granted petitioner’s application, in a proceeding pursuant to Family Court Act article 4, for support.
Petitioner and respondent were married in May 1954 and separated in October 1984. In September 1985, petitioner commenced this proceeding seeking spousal support. Following a hearing at which the parties testified and submitted evidence of their respective financial situations, it was determined that respondent should pay petitioner $75 per week for support. Respondent appeals.
It is well established that a married person has a duty to support his or her spouse (see, Hirsch v Hirsch, 37 NY2d 312, 315; Goldman v Goldman, 282 NY 296, 299). While the amount of the support obligation may not be susceptible to precise measurement (see, Haas v Haas, 298 NY 69, 71), the court may require a married person to pay what it determines to be a "fair and reasonable sum”, provided the responsible party either possesses sufficient means to meet the obligation or is able to earn such means (see, Family Ct Act § 412). Here, respondent has been employed by International Business Machines for over 20 years and earns a weekly gross salary of $924. He also receives income from stock holdings. The proof submitted by respondent in opposition to petitioner’s application falls far short of establishing that the award of $75 per week spousal support was not fair and. reasonable under the circumstances.
Order affirmed, without costs. Mahoney, P. J., Kane, Weiss, Levine and Harvey, JJ., concur.